DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Response to Amendments/Arguments
Amendments made to claims 9 and 11, the cancelation of claims 1-8, 12, 14-15, 17-19 and 21-22, as well as the withdrawal of claims 24-28, as filed on July 20, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 9 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11, 13 and 23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yoshino et al. (US20190093056).
	Regarding claim 9, Yoshino discloses a treatment liquid for a semiconductor wafer surface (paragraph 0002), the treatment liquid comprising: water (claim 1); and a compound represented by Formula (1) as recited in the instant claim, where R1 denotes a group represented by R2CO, the R2 denoting a hydrocarbon group having from 11 carbon atoms; and n indicates an average degree of polymerization of a glycerin unit in the parentheses, and is 10 (decaglycerin laurate, paragraph 0178), wherein a total content of the water and the compound represented by Formula (1) is 95 wt.% or greater (paragraphs 0178 and 0163), and a content of the compound represented by Formula (1) is 0.1 wt.% (1.0g/kg, paragraphs 0178 and 0163), and a total content of abrasive grains and a basic compound is not greater than 0.001 wt.% (paragraphs 0178 and 0163).  Yoshino is silent about the liquid being a hydrophilization treatment liquid.  However, it is noted that claim 9 is drawn to a composition claim and “hydrophilization treatment liquid" is considered as intended use of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
	Regarding claim 11, Yoshino discloses wherein the total content of abrasive grains and a basic compound is substantially 0 wt.% (paragraphs 0178 and 0163).
Regarding claim 13, Yoshino discloses the hydrophilization treatment liquid according to claim 9, having a pH of 2.1 (paragraph 0178).
Regarding claim 23, Yoshino discloses wherein the treatment liquid is a rinse polishing solution (claims 1 and 10).
Claims 9, 11, 16, 23 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kato et al. (Journal of Surfactants and Detergents, vol. 6, year 2003, pages 331-337).
	Regarding claim 9, Kato discloses a liquid (aqueous solution of pentaglycerol monolaurate, abstract) comprising: water (aqueous solution, abstract); and a compound represented by Formula (1) as recited in the instant claim, where R1 is a group represented by R2CO, the R2 denoting a hydrocarbon group having 11 carbon atoms (5GML, Table 2 and abstract); and n indicates an average degree of polymerization of a glycerin unit in the parentheses, and is 5 (5GML, Table 2 and abstract), wherein a total content of the water and the compound represented by Formula (1) is greater than 95 wt.%, and a content of the compound represented by Formula (1) is from 0.1 wt.% (2 mmol/L of 5GML aqueous solution, Fig. 2 and abstract), and a total content of abrasive grains and a basic compound is not greater than 0.001 wt.% (aqueous solution of pentaglycerol monolaurate, abstract).  Kato is silent about the liquid being a hydrophilization treatment liquid for a semiconductor wafer surface.  However, it is noted that claim 9 is drawn to a composition claim and “being a hydrophilization treatment liquid for a semiconductor wafer surface" is considered as intended use of the claimed composition.  A composition claim covers what the composition is not what the composition does.  
	Regarding claim 11, Kato discloses wherein the total content of abrasive grains and a basic compound is substantially 0 wt.% (aqueous solution of pentaglycerol monolaurate, abstract).
Regarding claim 16, Kato discloses wherein a weight average molecular weight of the compound represented by Formula (1) is 570 (5GML, Table 2).
Regarding claim 23, it is drawn to a composition claim and the recitation of "wherein the hydrophilization treatment liquid is a rinse polishing solution" is considered as intended use of the claimed composition.  A composition claim covers what the composition is not what the composition does. 
Regarding claim 29, Kato discloses wherein R1 is a group represented by R2CO, the R2 denoting a hydrocarbon group having 11 carbon atoms (5GML, Table 2).
Regarding claim 30, Kato discloses wherein n is 5 (5GML, Table 2).
Regarding claim 31, Kato discloses wherein a weight average molecular weight of the compound represented by Formula (1) is 570 (5GML, Table 2).
Regarding claim 32, Kato discloses wherein R1 is a group represented by R2CO, the R2 denoting a hydrocarbon group having 11 carbon atoms, and n is 5 (5GML, Table 2).
Regarding claim 33, Kato discloses wherein n is 5, and a weight average molecular weight of the compound represented by Formula (1) is 570 (5GML, Table 2).
Regarding claim 34, Kato discloses wherein R1 is a group represented by R2CO, the R2 denoting a hydrocarbon group having 11 carbon atoms, and a weight average molecular weight of the compound represented by Formula (1) is 570 (5GML, Table 2).
Regarding claim 35, Kato discloses wherein R1 is a group represented by R2CO, the R2 denoting a hydrocarbon group having 11 carbon atoms, n is 5, and a weight average molecular weight of the compound represented by Formula (1) is 570 (5GML, Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 13, 20 and 33-35 are rejected under 35 U.S.C. 103 as being obvious over Uchida (WO2018079675, a machine-translated English version is used) in view of Sagitani et al. (JAOCS, vol. 66, year 1989, pages 146-152).
Regarding claim 9, Uchida discloses a composition for a semiconductor wafer surface (section [2], paragraph 0119), the composition comprising water (aqueous medium, section [2], paragraph 0119) and a compound represented by Formula (1) as recited in the instant claim, where R1 denotes a hydrocarbon group (polyglycerin alkyl ether, section [8], paragraph 0119), wherein a total content of the water and the compound represented by Formula (1) is 95 wt.% or greater (section [2], paragraph 0119), wherein a content of the compound represented by Formula (1) is 1 wt.% (section [14], paragraph 0119), and a total content of abrasive grains and a basic compound is not greater than 0.001 wt.% (no abrasive or a basic compound is required in the composition, section [2], paragraph 0119).  
Uchida is silent about R1 being a hydrocarbon group having 1 to 24 carbon atoms and the average degree of polymerization of a glycerin unit in the parentheses.  However, Sagitani teaches that examples of polyglycerin alkyl ether represented by Formula (1) as recited in the instant claim include compounds with a hydrocarbon group having 12 carbon atoms and the average degree of polymerization of a glycerin unit in the parentheses n being 2-4 (polyglycerol dodecyl ether, Title and Fig. 1). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known polyglycerin alkyl ether as taught by Sagitani for the polyglycerin alkyl ether in the composition of Uchida, with a reasonable expectation of success.
	Uchida is silent about the composition being a hydrophilization treatment liquid.  However, it is noted that claim 9 is drawn to a composition claim and "being a hydrophilization treatment liquid" is considered as intended use of the claimed composition.  A composition claim covers what the composition is not what the composition does. 
Regarding claim 10, Uchida discloses wherein the content of the compound represented by Formula (1) is 1 wt.% (section [14], paragraph 0119).
Regarding claim 20, Uchida in view of Sagitani discloses wherein an HLB value of the compound represented by Formula (1) is 14 or greater (R12G3 has an HLB of 16.3, 1st paragraph on page 150).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713